


110 HR 1956 IH: Patient

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1956
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Inslee (for
			 himself, Mr. Gene Green of Texas, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  approval of similar biological products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Protection and Innovative
			 Biologic Medicines Act of 2007.
		2.Approval of similar
			 biological products
			(a)In
			 generalSection 351 of the
			 Public Health Service Act (42 U.S.C. 262) is amended—
				(1)in subsection (j),
			 by striking under subsection (a) and inserting under
			 subsection (a) or (k); and
				(2)by
			 adding at the end the following:
					
						(k)Similar biological
				products
							(1)Application
								(A)SubmissionAny
				person may submit an application under this subsection for approval of a
				biologics license for a biological product (in this section referred to as the
				similar biological product) that is claimed to be similar to a
				qualified biological product (in this subsection referred to as the
				reference product).
								(B)DefinitionIn this subsection, the term
				qualified biological product means a biological product that is a
				biotechnology-derived therapeutic biological product licensed under subsection
				(a) or a biotechnology-derived therapeutic protein product subject to an
				approved application that was submitted under section 505(b)(1) of the Federal
				Food, Drug, and Cosmetic Act.
								(2)Review and
				approval of similar biological product applications
								(A)ReviewAn
				application submitted under this subsection for a similar biological product
				shall be reviewed—
									(i)by
				the division that was responsible for review and approval of the reference
				product; and
									(ii)in accordance with
				the procedures for review of biologics license applications established by the
				Secretary pursuant to subsection (a)(2)(A).
									(B)ApprovalThe Secretary shall approve the application
				submitted under paragraph (1) only if—
									(i)the applicant demonstrates that the similar
				biological product conforms to the applicable final product-class specific
				guidance and, on the basis of the data submitted in conformance with such
				guidance, the Secretary concludes the product is safe, pure, and potent;
									(ii)the facility in
				which the similar biological product is manufactured, processed, packed, or
				held meets standards designed to assure that the biological product continues
				to be safe, pure, and potent; and
									(iii)the applicant
				(or other appropriate person) consents to the inspection of the facility that
				is the subject of the application, in accordance with subsection (c).
									(C)Conditions of
				approvalThe Secretary may approve an application submitted under
				paragraph (1) for a similar biological product—
									(i)only for
				indications for which the reference product is approved; and
									(ii)only if, with respect to each such
				indication, the application conforms to the applicable final product-class
				specific guidance, and on the basis of non-clinical and clinical data submitted
				regarding such indication, the Secretary concludes the product is safe, pure,
				and potent.
									(D)Therapeutic
				equivalenceThe Secretary shall not designate a similar
				biological product as therapeutically equivalent to the reference
				product.
								(3)Time frames for
				application and authorization
								(A)Submission of
				applicationsNo application for a similar biological product may
				be submitted under this subsection unless—
									(i)the Secretary has
				published under paragraph (5) final product-class specific guidance applicable
				to the reference product; and
									(ii)not less than 12
				years have elapsed from the date on which the reference product was approved or
				licensed.
									(B)Effective date
				of approvalSubject to subparagraph (C), approval of an
				application submitted under paragraph (1) shall not be made effective until at
				least 14 years have elapsed from the date on which the reference product was
				approved or licensed.
								(C)Significant
				clinical benefitApproval of
				an application submitted under paragraph (1) shall not be made effective until
				at least 15 years have elapsed from the date on which the reference product was
				approved or licensed if—
									(i)during the 12-year
				period following the approval or licensing of the reference product, the
				Secretary approves a supplement to the new drug or biologics license
				application for the reference product that seeks approval to market the
				reference product for a new indication; and
									(ii)in the opinion of
				the Secretary, the new indication provides a significant clinical benefit in
				comparison with existing therapies.
									(D)Exclusive
				approval pathwayThe Secretary may not approve, under any other
				provision of law, a product that is claimed to be similar to or the same as a
				reference product.
								(4)Requests for
				issuance of product-class specific guidance
								(A)In
				generalAny person may submit a request to the Secretary for the
				issuance of product-class specific guidance applicable to a qualified
				biological product and its class.
								(B)PriorityThe
				Secretary—
									(i)in
				prioritizing among requests under this paragraph for guidance, shall consider
				likely market entry dates of similar biological products and the amount of time
				that will be needed to prepare the requested product-class specific guidance;
				and
									(ii)may summarily
				reject frivolous or unsupported requests.
									(C)Issuance of
				guidanceIn response to a request under this paragraph, the
				Secretary shall—
									(i)publish in the
				Federal Register a concept paper setting forth the specific questions to be
				addressed in product-class specific guidance and invite comments on the concept
				paper from any interested persons;
									(ii)accept comments
				on the concept paper for not less than 4 months;
									(iii)consider the
				public comments on the concept paper;
									(iv)publish in the
				Federal Register proposed product-class specific guidance and invite comments
				on the proposed guidance from any interested persons;
									(v)accept comments on
				the proposed guidance for not less than 6 months;
									(vi)obtain the advice
				of the Similar Biological Products Advisory Committee with respect to the
				proposed guidance; and
									(vii)except as
				provided in subparagraph (D), not later than 24 months after receipt of the
				initial request, publish in the Federal Register final product-class specific
				guidance or a determination that, given the current state of scientific and
				technical knowledge, it is not possible to issue product-class specific
				guidance setting forth data that will ensure the safety, purity, and potency of
				similar biological products to be covered by the guidance.
									(D)Consolidation of
				requestsThe Secretary may consolidate requests submitted under
				this paragraph that refer to closely related products or product classes. If
				the Secretary chooses to consolidate such requests, the Secretary shall publish
				final product-class specific guidance or a determination described in
				subparagraph (C)(vii) not later than 30 months after receipt of the first
				request for guidance for any product in the class.
								(5)Product-class
				specific guidance
								(A)In
				generalGuidance published
				under paragraph (4) shall describe the data and information that will be
				required in an application submitted under paragraph (1).
								(B)Required
				elementsAt a minimum, guidance published under paragraph (4)
				shall require—
									(i)data demonstrating
				the consistency and robustness of the manufacturing process for an active
				ingredient of the similar biological product and the finished formulation of
				the similar biological product;
									(ii)data
				demonstrating the stability, compatibility (such as with excipients), and
				biological and physicochemical integrity of the active ingredient of the
				similar biological product;
									(iii)data from
				physical, chemical, and biological assays fully characterizing the similar
				biological product, in comparison with the reference product, at both the
				active ingredient and finished product levels;
									(iv)data from
				comparative nonclinical studies demonstrating that the similar biological
				product and the reference product have similar profiles in terms of
				pharmacokinetics, pharmacodynamics, toxicity, immunogenicity, and other
				relevant factors;
									(v)data from comparative clinical trials
				demonstrating that the similar biological product and the reference product
				have similar profiles in terms of safety, purity, and potency, including
				pharmacokinetic studies, pharmacodynamic studies, and trials of sufficient size
				and duration to demonstrate that the products are similar in their safety (in
				terms of nature, seriousness, and frequency of adverse reactions), purity, and
				potency profiles; and
									(vi)a
				plan for postmarketing safety monitoring (in addition to ordinary
				pharmacovigilance), including with respect to clinical trials; antibody testing
				and, as appropriate, other tests to investigate immunogenicity; patient
				registries; and other surveillance measures to monitor the clinical safety and
				risk-benefit balance of the similar biological product.
									(6)Revisions to
				guidanceIf a new condition
				of use is approved for a reference product after the latest publication of the
				final product-class specific guidance applicable to such product, the Secretary
				shall promptly update and republish the guidance in accordance with paragraphs
				(4) and (5) (irrespective of whether a request for such revision has been
				received under paragraph (4)(A)) to address the data and information that will
				be required in an application under this subsection for approval of the new
				condition of use. The requirements of paragraph (2)(C) shall apply if the new
				condition of use is a new indication.
							(7)Similar
				biological products advisory committee
								(A)EstablishmentThe
				Secretary shall establish a Similar Biological Products Advisory Committee (in
				this paragraph referred to as the Committee).
								(B)DutiesThe Committee shall—
									(i)provide expert
				scientific advice and recommendations to the Secretary regarding the
				development and approval of similar biological products; and
									(ii)in formulating such advice and
				recommendations, provide interested persons with a reasonable opportunity to
				make written and oral presentations.
									(C)Membership
									(i)QualificationsThe
				Secretary shall appoint to serve on the Committee individuals with expertise on
				therapeutic biological products, including manufacturing, safety,
				effectiveness, and other relevant matters. The Secretary shall ensure that the
				Committee consists of members with adequately diversified expertise and
				practical experience in such fields as clinical medicine, biological and
				physical sciences, pharmacoepidemiology and postmarket safety surveillance, and
				related professions.
									(ii)NominationsIn
				appointing members of the Committee, the Secretary shall provide an opportunity
				for scientific, industry, and consumer organizations and the public to nominate
				such members.
									(iii)Nonvoting
				membersThe Committee shall include, as nonvoting members,
				representatives of patient organizations, manufacturers of innovative
				biological products, and manufacturers of similar biological products.
									(iv)Supplemental
				membershipFor the purpose of developing product-class specific
				guidance under paragraphs (4) and (5), the Secretary may supplement the
				membership of the Committee, or arrange for advice from another advisory
				committee, in order to obtain the advice of individuals with special expertise
				relating to any product under review.
									(l)Proper
				nameFor purposes of this section:
							(1)Biotechnology-derived
				therapeutic proteins
								(A)In
				generalSubject to subparagraph (D), the term proper
				name, with respect to a biotechnology-derived therapeutic protein,
				means—
									(i)the name adopted for such protein by the
				United States Adopted Names Council if such name is a unique USAN; or
									(ii)if the
				biotechnology-derived therapeutic protein lacks a unique USAN, an official name
				designated pursuant to subparagraph (C).
									(B)Unique
				USANThe term unique
				USAN, with respect to a biotechnology-derived therapeutic protein, means
				a name adopted for such protein by the United States Adopted Names Council that
				has not been adopted for any protein manufactured by a different person.
								(C)DesignationThe
				Secretary shall designate an official name for any biotechnology-derived
				therapeutic protein that lacks a unique USAN. Any official name designated
				under this subparagraph shall be the only official name of that protein used in
				any official compendium published after such name has been designated. In no
				event, however, shall the Secretary designate an official name so as to
				infringe a valid trademark. Any designation under this subparagraph shall be
				made by rule in accordance with section 553 of title 5, United States
				Code.
								(D)ExceptionThe term proper name, with
				respect to a biotechnology-derived therapeutic protein that was licensed by the
				Secretary prior to the effective date of the Patient Protection and Innovative Biologic Medicines Act
				of 2007, means the name adopted for such protein by the United
				States Adopted Names Council, irrespective of whether such name is a unique
				USAN.
								(2)Other biological
				productsThe term proper name, with respect to a
				biological product that is not a biotechnology-derived therapeutic protein,
				means—
								(A)the official name
				designated by the Secretary for such biological product pursuant to section 508
				of the Federal Food, Drug, and Cosmetic Act;
								(B)if there is no
				such official name and such biological product is an article recognized in an
				official compendium, the official title thereof in such compendium; or
								(C)if neither
				subparagraph (A) nor subparagraph (B) applies, the common or usual name, if
				any, of such biological
				product.
								.
				(b)ConfidentialitySubsection (j) of section 351 of the Public
			 Health Service Act (42 U.S.C. 262), as amended by subsection (a)(1), is further
			 amended by adding at the end the following: The Secretary shall maintain
			 the confidentiality of information submitted under this section for a
			 biological product to the same extent and in the same manner as the Secretary
			 maintains the confidentiality of information submitted under section 505 of the
			 Federal Food, Drug, and Cosmetic Act for a drug..
			3.Amendments to
			 Federal Food, Drug, and Cosmetic Act
			(a)LabelingSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
				
					(y)If it is a biotechnology-derived
				therapeutic protein, it was licensed under section 351 of the Public Health
				Service Act prior to the effective date of the Patient Protection and Innovative Biologic Medicines
				Act of 2007, it lacks a unique USAN, and its labeling fails to
				bear (i) its proper name (as defined in section 351(l) of the Public Health
				Service Act); (ii) its brand name or phrasing, approved by the Secretary, that
				adequately distinguishes it from other approved biotechnology-derived
				therapeutic proteins with the same proper name; and (iii) the following
				warning: Any change in insert the proper name of the
				product, including a change in manufacturer, should be made
				cautiously and only if authorized by and supervised by the prescribing health
				care professional.. The requirement in the preceding sentence regarding
				the inclusion of a warning applies beginning on the date that is 180 days after
				the date of the enactment of the Patient
				Protection and Innovative Biologic Medicines Act of 2007.
					(z)If it is a biotechnology-derived
				therapeutic protein not subject to paragraph (y), and its labeling fails to
				include (i) its proper name (as defined in section 351(l) of the Public Health
				Service Act); and (ii) the following warning: This product shall not be
				dispensed in substitution for another biological product that was prescribed to
				be dispensed, unless such substitution was expressly authorized by and is
				supervised by the prescribing health care professional.. In the case of
				such a protein that is a similar biological product licensed under section
				351(k) of the Public Health Service Act, the warning required by the preceding
				sentence shall read as follows: This product shall not be dispensed in
				substitution for another biological product that was prescribed to be dispensed
				including insert the proprietary name and proper name of the
				reference
				product.
					.
			(b)DispensingSection
			 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) is
			 amended by adding at the end the following:
				
					(6)A drug that is
				subject to paragraph (1) and is a biotechnology-derived therapeutic protein
				licensed under section 351 of the Public Health Service Act shall not be
				dispensed unless the prescription specifies the drug’s proprietary name or, if
				the drug lacks a proprietary name, the drug’s proper name (as defined in
				section 351(l) of such Act). The act of dispensing a drug contrary to the
				preceding sentence shall be deemed to be an act which results in the drug being
				misbranded while held for
				sale.
					.
			4.Reports to
			 Congress
			(a)Extension of
			 approval pathway to other productsNot later than 2 years after
			 the date of the enactment of this Act, and every 2 years thereafter, the
			 Secretary of Health and Human Services shall submit a report to the Congress
			 making recommendations on whether it is feasible, in the current state of
			 scientific and technical knowledge, to approve applications under subsection
			 351(k) of the Public Health Service Act, as added by section 2 of this Act, for
			 biological products that are claimed to be similar to vaccines, blood or plasma
			 products or their derivatives, gene therapy, cell processing, naturally derived
			 therapeutic proteins, or other biological products that do not contain
			 biotechnology-derived therapeutic proteins as their active ingredients.
			(b)Therapeutic
			 equivalence determinationsNot later than 2 years after the date
			 of the enactment of this Act, and every 2 years thereafter, the Secretary of
			 Health and Human Services shall submit a report to the Congress making
			 recommendations on—
				(1)whether it is
			 feasible, in the current state of scientific and technical knowledge, to make
			 therapeutic equivalence determinations for similar biological products approved
			 under section 351(k) of the Public Health Service Act, as added by section 2 of
			 this Act; and
				(2)if so, the
			 statutory criteria that should govern such determinations.
				
